DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 05/25/2021 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 & 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 & 17-20 of copending Application No. 17/011907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the contain the same structure, though ordered differently.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108731107A to Li.

A) As per Claims 1 & 20, Li teaches an air handling apparatus, comprising an air duct device (Li: Figure 1), wherein the air duct device comprises: 
a housing (Li: Figure 3, housing surrounding entire system); 
a first air duct arranged in the housing and having an air input end and an air output end (Li: Figure 3, duct from Item 11 to Item 12); and 
a second air duct arranged in the housing and having an air input end and an air output end, and the air input end of the second air duct passing by the air output end of the first air duct (Li: Figures 2-3, duct from Item 211 through to 213).

B) As per Claim 3, Li teaches that the housing is provided with a baffle (Li: Figure 2, Item 21a, has hole 213 and hole 214 that receives air from 211) therein, and the baffle is configured to isolate the first air duct from the second air duct.

C) As per Claim 4, Li teaches that the second air duct is a ventilation duct, the air output end of the second air duct includes a fresh air outlet that is in communication with an indoor environment, and the air input end of the second air duct includes an outdoor air input channel that passes through the baffle and by the air output end of the first air duct (Li: best shown in Figure 2, with fresh air from 211 coming into purification chamber with filter 272, through fan 233 and out 213).

D) As per Claim 5, Li teaches that the outdoor air input channel has an air inlet located at a side of the air output end of the first air duct away from the second air duct, and the air inlet of the outdoor air input channel runs through a side wall of the housing to be in communication with an outdoor environment (Li: Figure 2, Item 211).

E) As per Claim 6, Li teaches that a purification chamber is provided between the fresh air outlet and the outdoor air input channel (Li: Figure 2, chamber with 272 & 23).

F) As per Claim 7, Li teaches that the purification chamber is provided with a purification filter and a first fan therein (Li: Figure 2, Item 272 & 23 respectively).

G) As per Claim 8, Li teaches that the first air duct is a heat-exchange air duct, the air input end of the first air duct includes an inlet of the heat-exchange air duct, the air output end of the first air duct includes an outlet of the heat-exchange air duct, and the inlet of the heat-exchange air duct is in communication with an outside of the housing (Li: Figure 3, Item 13 is heat exchanger within duct).

H) As per Claim 9, Li teaches that a heat exchange unit (Li: Figure 3, Item 13) is provided between the inlet of the heat-exchange air duct and the outlet of the heat-exchange air duct, and is configured to exchange heat with an air flow before the air flow is discharged out of the outlet of the heat-exchange air duct.

I) As per Claim 10, Li teaches that an air direction of the outdoor air input channel is perpendicular to an air direction of the outlet of the heat-exchange air duct (Li: Figure 3, Item 12 is perpendicular to Item 211), the heat exchange unit has a U-shaped structure (Li: Figure 3, Item 13) with an end of the U-shaped structure facing away from an opening thereof is oriented towards the inlet of the heat-exchange air duct, and the outlet of the heat-exchange air duct is arranged adjacent to the opening of the U-shaped structure.

J) As per Claim 11, Li teaches that a second fan (Li: Figure 3, item 14) is provided adjacent to the opening of the U-shaped structure of the heat exchange unit and is fixed inside the housing, and the outdoor air input channel is arranged inside the housing and adjacent to the outlet of the heat-exchange air duct.

K) As per Claim 12, Li teaches that a heat-exchange air input channel (Li: Figure 3, from Item 11 to below Item 14 before Item 12) that is arranged at the inlet of the heat-exchange air duct, and having an input end and an output end; blades (Li: Figure 3, louver grill on Item 11) that are arranged in the heat-exchange air input channel and adjacent to the input end of the heat-exchange air input channel; and a pressurization device (Li: Figure 3, Item 14) that is arranged in the heat-exchange air input channel and adjacent to the output end of the heat-exchange air input channel.


Claim(s) 1-2 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019149256A1 to Xu.

A) As per Claims 1 & 20, Xu teaches an air handling apparatus, comprising an air duct device (Xu: Figure 1), wherein the air duct device comprises: 
a housing (Xu: Figure 1, outer housing); 
a first air duct (Xu: Figure 2, from Item 110 in Figure 1 to Item 120 with heat exchanger 300) arranged in the housing and having an air input end and an air output end; and 
a second air duct (Xu: Figure 3) arranged in the housing and having an air input end and an air output end, and the air input end of the second air duct passing by the air output end of the first air duct.

B) As per Claim 2, Xu teaches that the air input end of the first air duct and the air output end of the second air duct are formed in a same surface of the housing, and an air direction of the air input end of the first air duct is opposite to an air direction of the air output end of the second air duct (Xu: best shown in Figure 1, with Item 225 & 110 on same surface).


Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762